Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed August 31, 2022 is acknowledged.  Claims 11-19 drawn to the non-elected invention(s) have been canceled by Applicant.

Claim Objections
Claim 20 is objected to because of the following informalities: the term “multiplexor” in claim 20 should be changed to “multiplexer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0041198 to Parris et al. (“Parris”) in view of US 2004/0056707 to Pauletti et al.
With respect to claim 1, Parris discloses in Fig. 2 a multiplexer (e.g., a selected one of DRP<0>-DRP<2> is passed in response to boosted voltage level VPP of SL, NS, and SR, according to Para. 26), comprising: 
an input terminal (e.g., 36); 
an output terminal (e.g., 38); 
a main switch (e.g., 34) coupled between the input terminal and the output terminal and configured to pass a signal between the input terminal and the output terminal; 
a first boot strap circuit (e.g., a boot strap circuit generating boosted voltage level VPP of SL, NS, and SR, and providing VPP as the turn-on gate voltage of 34) including a first bootstrap capacitor and configured to couple the first bootstrap capacitor to the main switch during a first phase and to decouple the first bootstrap capacitor from the main switch during a second phase; and 
a second boot strap circuit (e.g., a boot strap circuit generating VPP level of SL, NS, and SR, and providing boosted voltage level VPP as the gate voltage of 34) including a second bootstrap capacitor and configured to couple the second bootstrap capacitor to the main switch during the second phase and to decouple the second bootstrap capacitor from the main switch during the first phase.  Parris fails to disclose that boosted voltage level VPP applied as the turn-on gate voltage level of 34 in Fig. 2 is generated by a first boot strap circuit including a first bootstrap capacitor and configured to couple the first bootstrap capacitor to the main switch during a first phase and to decouple the first bootstrap capacitor from the main switch during a second phase; and a second boot strap circuit including a second bootstrap capacitor and configured to couple the second bootstrap capacitor to the main switch during the second phase and to decouple the second bootstrap capacitor from the main switch during the first phase.  However, US 2004/0056707 to Pauletti et al. (“Pauletti”) discloses in Fig. 1 that a boosted voltage level may be generated using a first boot strap circuit (e.g., C5 and T10) including a first bootstrap capacitor (e.g., C5) and configured to couple the first bootstrap capacitor (e.g., C5) to the main switch during a first phase and to decouple the first bootstrap capacitor from the main switch during a second phase; and a second boot strap circuit (e.g., C6 and T12) including a second bootstrap capacitor (e.g., C6) and configured to couple the second bootstrap capacitor to the main switch during the second phase and to decouple the second bootstrap capacitor from the main switch during the first phase.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate boosted voltage level VPP applied as the turn-on gate voltage level of 34 in Fig. 2 of Parris using a first boot strap circuit (e.g., C5 and T10) including a first bootstrap capacitor (e.g., C5) and configured to couple the first bootstrap capacitor (e.g., C5) to the main switch during a first phase and to decouple the first bootstrap capacitor from the main switch during a second phase; and a second boot strap circuit (e.g., C6 and T12) including a second bootstrap capacitor (e.g., C6) and configured to couple the second bootstrap capacitor to the main switch during the second phase and to decouple the second bootstrap capacitor from the main switch during the first phase in Fig. 1 of Pauletti because the generation of the boosted voltage level VPP applied as the turn-on gate voltage level of 34 in Fig. 2 of Parris requires a specific implementation and the booster arrangement in Fig. 1 of Pauletti that provides a boosted voltage level provides such a specific implementation.
With respect to claim 2, the main switch (e.g., 34 in Fig. 2 of Parris) is a transistor including: a source terminal coupled to the input terminal; a drain terminal coupled to the output terminal; and a gate terminal.  
With respect to claim 20, the above discussion for claim 1 similarly applies.
With respect to claim 21, the above discussion for claim 2 similarly applies.
With respect to claim 24, the above discussion for claim 1 similarly applies.

Allowable Subject Matter
Claims 3-10, 22-23, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842